 
EXHIBIT 10.1

iPASS INC.
 
EXECUTIVE CORPORATE TRANSACTION AND SEVERANCE BENEFIT PLAN
 
SECTION 1.  
Introduction.

 
The iPass Inc. Executive Corporate Transaction and Severance Benefit Plan (the
“Plan”) is hereby established effective August 9, 2007  (the “Effective
Date”).  The purpose of the Plan is to provide for the payment of severance
benefits to certain eligible executive employees of iPass Inc. (the “Company”)
or its Affiliates (as such term is defined below) in the event that such
employees are subject to qualifying employment terminations, and additional
benefits if such qualifying employment terminations occur within eighteen (18)
months following a Corporate Transaction (as such term is defined below).  In
addition, Section 7 below provides certain benefits upon the consummation of a
Corporate Transaction without regard to a qualifying employment
termination.  This Plan shall supersede any generally applicable severance or
change in control plan, policy, or practice, whether written or unwritten, with
respect to each employee who becomes a Participant in the Plan.  For the
purposes of the foregoing sentence, a generally applicable severance or change
in control plan, policy or practice is a plan, policy or practice in which
benefits are not conditioned upon (i) being designated a participant, (ii)
receiving an award such as a stock option, or (iii) the employee electing to
participate.  This Plan shall not supersede any individually negotiated
employment contract or agreement, or any written plans that are not of general
application, and, except as set forth in the Participation Notice, such
Participant’s severance benefit, if any, shall be governed by the terms of such
individually negotiated employment contract, agreement, or written plan, and
shall be governed by this Plan only to the extent that the reduction pursuant to
Section 5(b) below does not entirely eliminate benefits under this Plan.  This
document also constitutes the Summary Plan Description for the Plan.
 
SECTION 2.  
Definitions.

 
For purposes of the Plan, except as set forth in an applicable Participation
Notice, the following terms are defined as follows:
 
(a)  “Affiliate” means a “parent corporation” of the Company or a “subsidiary
corporation” of the Company (whether now or hereafter existing), as those terms
are defined in Sections 424(e) and (f), respectively, of the Code.
 
(b)  “Base Salary” means the Participant’s monthly base pay (excluding incentive
pay, premium pay, commissions, overtime, bonuses and other forms of variable
compensation).
 
(c)  “Board” means the Board of Directors of iPass Inc.

 
(d)  “Cause” shall mean the occurrence of any of the following (and only the
following): (i) conviction of the Participant of any felony involving fraud or
act of dishonesty against the Company or its Affiliates; (ii) conduct by the
Participant which, based upon good faith and reasonable factual investigation
and determination of the Board, demonstrates gross unfitness to serve; or (iii)
intentional, material violation by the Participant of any contractual,
statutory, or fiduciary duty of the Participant to the Company or its
Affiliates.
 
(e)  “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
 
(f)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)  “Company” means iPass Inc. or, following a Corporate Transaction which is a
sale of assets or a merger in which iPass Inc. is not the surviving entity, the
entity to which the assets are sold or the surviving entity resulting from such
transaction, respectively.
 
(h)  “Constructive Termination” means a resignation of employment by a
Participant no later than twelve (12) months after an action or event which
constitutes Good Reason is undertaken by the Company or occurs.
 
(i)  “Corporate Transaction” shall mean the occurrence of either of the
following events:
 
(i)  the sale of all or substantially all of the assets of the Company; or
 
(ii)  a merger of the Company with or into another entity in which the
stockholders of the Company immediately prior to the closing of the transaction
own less than a majority of the ownership interest of the Company immediately
following such closing; provided, however, for purposes of determining whether
the stockholders of the Company prior to the occurrence of a transaction
described above own less than fifty percent (50%) of the voting securities of
the relevant entity afterwards, only the lesser of the voting power held by a
person either before or after the transaction shall be counted in determining
that person’s ownership afterwards.
 
Once a Corporate Transaction has occurred, no future events shall constitute a
Corporate Transaction for purposes of the Plan.
 
(j)  “Corporate Transaction Termination” means a Covered Termination which
occurs within eighteen (18) months after a Corporate Transaction.
 
(k)  “Covered Termination” means either (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination.  Termination of employment of a
Participant due to death or disability shall not constitute a Covered
Termination unless a voluntary termination of employment by the Participant
immediately prior to the Participant’s death or disability would have qualified
as a Constructive Termination.   The foregoing notwithstanding, the following
events shall not constitute a Covered Termination:  (i) the Participant resigns
his or her employment with the Company in order to accept employment with
another entity that is controlled (directly or indirectly) by the Company or is
otherwise an Affiliate of the Company; (ii) the Participant’s employment is
terminated, but the Participant is subsequently rehired within 32 days after
such termination of employment by the Company or an Affiliate for a
Substantially Equivalent or Comparable Position as the Participant’s last
position with the Company or an Affiliate; and (iii) in connection with a
Corporate Transaction, the Participant’s employment is terminated but prior to
such termination the Participant is offered but does not accept a Substantially
Equivalent or Comparable Position with the Company or an Affiliate of the
Company or the entity acquiring the Company or its assets pursuant to the
Corporate Transaction.
 
(l)  “Eligible Employee” means an individual who is (i) employed by the Company
or its Affiliates at the Vice President level and above (excluding the Chief
Executive Officer), and (ii) has been designated an Eligible Employee by the
Plan Administrator in its sole discretion (either by a specific designation or
by virtue of being a member of a class of employees who have been so
designated).
 
(m)  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
(n)  “Good Reason” shall mean either of the following actions or events: (i) the
Company requires that the Participant relocate to a worksite that is more than
sixty (60) miles from its principal executive office as of the Effective Date;
or (ii) the Company materially reduces the Participant’s Base Salary below its
then-existing gross rate; provided however that, in order to qualify as “Good
Reason,” the Participant must submit to the Company a written notice, within
ninety (90) days after the occurrence of either of the actions or events
described in (i) and (ii) above, describing the applicable actions or events,
and provide the Company with at least thirty (30) days from its receipt of the
Participant’s written notice in which to cure such actions or events prior to
termination of the Participant’s employment, and provided further that, the
Participant’s employment must terminate no later than twelve (12) months after
the applicable actions or events described in (i) and (ii) above.
 
(o)  “Involuntary Termination Without Cause” means a termination by the Company
of a Participant’s employment relationship with the Company or an Affiliate of
the Company for any reason other than for Cause.
 
(p)  “Participant” means an individual (i) who is an Eligible Employee and (ii)
who has received a Participation Notice from the Company and executed and
returned such Participation Notice to the Company.  The Participation Notice
shall designate the Participant as either a “Tier I Participant” or a “Tier II
Participant,” provided that, in the absence of such specific designation, the
Participant shall be deemed a Tier II Participant for purposes of the Plan.  The
determination of whether an employee is a Participant, and the designation of
either a Tier I Participant or a Tier II Participant, shall be made by the Plan
Administrator, in its sole discretion, and such determination shall be binding
and conclusive on all persons.
 
(q)  “Participation Notice” means the latest notice delivered by the Company to
a Participant informing the employee that the employee is a Participant in the
Plan, substantially in the form of Annex I hereto.
 
(r)  “Plan Administrator” means the Board or any committee duly authorized by
the Board to administer the Plan.  The Plan Administrator may, but is not
required to be, the Compensation Committee of the Board.  The Board may at any
time administer the Plan, in whole or in part, notwithstanding that the Board
has previously appointed a committee to act as the Plan Administrator.
 
(s)  “Severance Period” means (i) in the case of a Covered Termination that is
not a Corporate Transaction Termination, three (3) months for a Tier II
Participant and six (6) months for a Tier I Participant, and (ii) in the case of
a Corporate Transaction Termination, six (6) months for a Tier II Participant
and nine (9) months for a Tier I Participant.
 
(t)  “Substantially Equivalent or Comparable Position” is one that offers the
Participant substantially the same Base Salary; provided, however, that a
position shall not be considered to be a “Substantially Equivalent or Comparable
Position” if a resignation of employment by the Participant would constitute a
Constructive Termination.
 
SECTION 3.  
Eligibility For Benefits.

 
(a)  General Rules.  Subject to the limitations set forth in this Section 3 and
Section 5, in the event of a Covered Termination, the Company shall provide the
severance benefits described in Section 4 to each affected Participant.  Upon
the consummation of a Corporate Transaction, the Company shall provide each
Participant the benefits described in Section 7.  For the avoidance of doubt, a
person who is not (and was not) a Participant shall not be eligible for benefits
pursuant to the Plan whether or not such person is (or was) an Eligible
Employee.
 
(b)  Exceptions to Benefit Entitlement.  A Participant will not receive benefits
under the Plan (or will receive reduced benefits under the Plan) in the
following circumstances, as determined by the Plan Administrator in its sole
discretion:
 
(i)  The Participant has executed an individually negotiated employment contract
or agreement with the Company relating to severance or change in control
benefits that is in effect on his or her termination date and which provides
benefits that the Plan Administrator, in its sole discretion, determines to be
of greater value than the benefits provided for in this Plan, in which case such
Participant’s severance benefit, if any, shall be governed by the terms of such
individually negotiated employment contract or agreement and shall be governed
by this Plan only to the extent that the reduction pursuant to Section 5(b)
below does not entirely eliminate benefits under this Plan.
 
(ii)  The Participant is entitled to receive benefits under another severance
benefit plan maintained by the Company (e.g., the iPass Inc. Severance Benefit
Plan) on his or her termination date and which provides benefits that the Plan
Administrator, in its sole discretion, determines to be of greater value than
the benefits provided for in this Plan, in which case such Participant’s
severance benefit, if any, shall be governed by the terms of such other
severance benefit plan and shall be governed by this Plan only to the extent
that the reduction pursuant to Section 5(b) below does not entirely eliminate
benefits under this Plan.
 
(iii)  The Participant’s employment terminates or is terminated for any reason
other than a Covered Termination.
 
(iv)  The Participant does not confirm in writing that he or she shall be
subject to the Company’s Employee Proprietary Information and Inventions
Agreement.
 
(v)  The Participant has failed to execute or has revoked the release described
in Section 5(a).
 
(vi)  The Participant has failed to return all Company Property.  For this
purpose, “Company Property” means all paper and electronic Company documents
(and all copies thereof) created and/or received by the Participant during his
or her period of employment with the Company and other Company materials and
property which the Participant has in his or her possession or control,
including, but not limited to, Company files, notes, drawings records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, leased vehicles, computers, computer
equipment, software programs, facsimile machines, mobile telephones, servers),
credit and calling cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in
part).  As a condition to receiving benefits under the Plan, Participants must
not make or retain copies, reproductions or summaries of any such Company
documents, materials or property.  However, a Participant is not required to
return his or her personal copies of documents evidencing the Participant’s
hire, termination, compensation, benefits and stock options and any other
documentation received as a shareholder of the Company.
 
(c)  Termination of Benefits.  A Participant’s right to receive benefits under
this Plan shall terminate immediately if, at any time prior to or during the
period for which the Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Plan Administrator:
 
(i)  willfully breaches a material provision of the Company’s Employee
Proprietary Information and Inventions Agreement;
 
(ii)  encourages or solicits any of the Company’s then current employees to
leave the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees; or
 
(iii)  induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees or other third party to terminate
their existing business relationship with the Company or interferes in any other
manner with any existing business relationship between the Company and any then
current client, customer, supplier, vendor, distributor, licensor, licensee or
other third party.
 
SECTION 4.  
Amount of Benefits.



In the event of a Participant’s Covered Termination, the Participant shall be
entitled to receive the benefits provided by this Section 4 except as may
otherwise be provided in the Participant’s Participation Notice.


(a)  Cash Severance Benefits.  The Company shall make a cash severance payment
to the Participant in an amount equal to the product of (i) the Participant’s
Base Salary, as in effect on the date of a Covered Termination, multiplied by
(ii) the number of months in the Severance Period.   In addition, provided that
the Participant received an overall performance rating equivalent to or greater
than “Meets Expectations” in the most recent performance evaluation cycle
preceding termination of the Participant’s employment, the Company shall make an
additional cash severance payment to the Participant as follows:  (i) in the
case of a Covered Termination that is not a Corporate Transaction Termination,
in an amount equal to one quarter of the Participant’s target bonus amount under
the Company’s annual bonus plan, and (ii) in the case of a Corporate Transaction
Termination, in an amount to be determined by the Plan Administrator but no
greater than the product of (i) one-twelfth (1/12th) of the Participant’s target
bonus amount under the Company’s annual bonus plan, multiplied by (ii) the
number of months in the Severance Period.  Such severance payments shall be paid
in accordance with Section 6.
 
(b)  Health Continuation Coverage.
 
(i)  Provided that the Participant is eligible for, and has made an election at
or timely after the Covered Termination pursuant to COBRA under a health,
dental, or vision plan sponsored by the Company, each such Participant shall be
entitled to payment by the Company of all of the applicable premiums (inclusive
of premiums for the Participant’s dependents for such health, dental, or vision
plan coverage as in effect immediately prior to the date of the Covered
Termination) for such health, dental, or vision plan coverage for a period of
months following the date of the Covered Termination equal to two times the
Severance Period, with such coverage counted as coverage pursuant to COBRA.
 
(ii)  No such premium payments (or any other payments for health, dental, or
vision coverage by the Company) shall be made following the Participant’s death
or the effective date of the Participant’s coverage by a health, dental, or
vision insurance plan of a subsequent employer.  Each Participant shall be
required to notify the Plan Administrator immediately if the Participant becomes
covered by a health, dental, or vision insurance plan of a subsequent
employer.  Upon the conclusion of such period of insurance premium payments made
by the Company, the Participant will be responsible for the entire payment of
premiums required under COBRA for the duration of the COBRA period.
 
(iii)  For purposes of this Section 4(b), (i) references to COBRA shall be
deemed to refer also to analogous provisions of state law, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Participant under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Participant.
 
(c)  Option Grant and Restricted Stock Vesting Acceleration.  Upon a Corporate
Transaction Termination, (i) the vesting and exercisability of all outstanding
options to purchase the Company’s common stock and all restricted stock issued
pursuant to any equity incentive plan of the Company that are held by the
Participant on such date shall be accelerated in full, and (ii) any
reacquisition or repurchase rights held by the Company with respect to common
stock issued or issuable (or with respect to similar rights or other rights with
respect to stock of the Company issued or issuable pursuant to any equity
incentive plan of the Company) pursuant to any other stock award granted to the
Participant by the Company shall lapse.  Notwithstanding the provisions of this
Section 4(c), in the event that the provisions of this Section 4(c) regarding
acceleration of vesting of a stock award would adversely affect a Participant’s
stock award (including, without limitation, its status as an incentive stock
option under Section 422 of the Code) that is outstanding on the date the
Participant commences participation in the Plan, such acceleration of vesting
shall be deemed null and void as to such option or other stock award unless the
affected Participant consents in writing to such acceleration of vesting as to
such option or other stock award within thirty (30) days after becoming a
Participant in the Plan.
 
(d)  Other Employee Benefits.  All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of the
Participant’s termination date (except to the extent that a conversion privilege
may be available thereunder).
 
(e)  Additional Benefits.  Notwithstanding the foregoing, the Plan Administrator
may, in its sole discretion, provide benefits in addition to those pursuant to
Sections 4(a), 4(b), and 4(c) to one or more Participants chosen by the Plan
Administrator, in its sole discretion, and the provision of any such benefits to
a Participant shall in no way obligate the Company to provide such benefits to
any other Participant, even if similarly situated.
 
SECTION 5.  
Limitations on Benefits.

 
(a)  Release.  In order to be eligible to receive benefits under the Plan, a
Participant must execute a general waiver and release in substantially the form
attached hereto as Exhibit A, Exhibit B, or Exhibit C, as appropriate, and such
release must become effective in accordance with its terms; provided, however,
no such release shall require the Participant to forego any unpaid salary, any
accrued but unpaid vacation pay or any benefits payable pursuant to this
Plan.  With respect to any outstanding option held by the Participant, no
provision set forth in this Plan granting the Participant additional rights to
exercise the option can be exercised unless and until the release becomes
effective.  Unless a Corporate Transaction has occurred, the Plan Administrator,
in its sole discretion, may modify the form of the required release to comply
with applicable law and shall determine the form of the required release, which
may be incorporated into a termination agreement or other agreement with the
Participant.
 
(b)  Certain Reductions.  The Plan Administrator, in its sole discretion, shall
have the authority to reduce a Participant’s severance benefits, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Participant by the Company that become payable in
connection with the Participant’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act or comparable state law
(collectively, the “WARN Act”), (ii) a written employment or severance agreement
with the Company, or (iii) any Company policy or practice providing for the
Participant to remain on the payroll for a limited period of time after being
given notice of the termination of the Participant’s employment.  The benefits
provided under this Plan are intended to satisfy, in whole or in part, any and
all statutory obligations and other contractual obligations of the Company,
including benefits provided by offer letter or employment agreements, that may
arise out of a Participant’s termination of employment, and the Plan
Administrator shall so construe and implement the terms of the Plan.  The Plan
Administrator’s decision to apply such reductions to the severance benefits of
one Participant and the amount of such reductions shall in no way obligate the
Plan Administrator to apply the same reductions in the same amounts to the
severance benefits of any other Participant, even if similarly situated.  In the
Plan Administrator’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory or other
contractual obligations.
 
(c)  Parachute Payments.  Except as otherwise provided in an agreement between a
Participant and the Company, if any payment or benefit the Participant would
receive in connection with a Corporate Transaction from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the
Participant elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and (4)
reduction of other benefits paid to a Participant. If acceleration of vesting of
compensation from a Participant’s equity awards is to be reduced, such
acceleration of vesting shall be cancelled by first canceling such acceleration
for the vesting installment that will vest last and continuing by canceling as a
first priority such acceleration for vesting installments with the latest
vesting unless the Participant elects in writing a different order for
cancellation prior to any Corporate Transaction.
 
(d)  Mitigation.  Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company, except for
health continuation coverage provided pursuant to Section 4(b).
 
(e)  Non-Duplication of Benefits.  Except as otherwise specifically provided for
herein, no Participant is eligible to receive benefits under this Plan or
pursuant to other contractual obligations more than one time.  This Plan is
designed to provide certain severance pay and change in control benefits to
Participants pursuant to the terms and conditions set forth in this Plan.  The
payments pursuant to this Plan are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits to which a Participant may be entitled for
the period ending with the Participant’s Covered Termination.
 
SECTION 6.  
Time of Payment and Form Of Benefits.

 
(a)  General Rules.  Except as otherwise set forth in this Plan, the cash
severance benefits under Section 4(a) of the Plan, if any, shall be paid in a
single lump sum payment on the first payroll date following the Participant’s
Covered Termination.  In no event shall payment of any Plan benefit set forth in
Section 4 be made prior to the effective date of the release described in
Section 5(a).  For the avoidance of doubt, in the event of an acceleration of
the exercisability of an option (or other award) pursuant to Section 4(c), such
option (or other award) shall not be exercisable with respect to such
acceleration of exercisability unless and until the effective date of the
release described in Section 5(a).
 
(b)  Application of Section 409A.  Any cash severance payment provided under
Section 4(a) and any additional benefits provided under Section 4(e) shall be
paid no later than the later of: (i) December 31st of the calendar year in which
the Covered Termination occurs, or (ii) the fifteenth (15th) day of the third
calendar month following the date of the Covered Termination.  It is the
intention of the preceding sentence to apply the “short-term deferral” rule set
forth in Treasury Regulation Section 1.409A-1(b)(4) to such payments.
 
(c)  Withholding.  All payments under the Plan will be subject to all applicable
withholding obligations of the Company, including, without limitation,
obligations to withhold for federal, state and local income and employment
taxes.
 
(d)  Indebtedness of Participants.  If a Participant is indebted to the Company
on the effective date of his or her Covered Termination, the Plan Administrator
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness.
 
SECTION 7.  
Corporate Transaction Benefits

 
Immediately upon the consummation of a Corporate Transaction, any specified
performance target or vesting condition determined by reference to the
operations of the Company or an Affiliate in any restricted stock award issued
to a Participant pursuant to any equity incentive plan of the Company shall
immediately be deemed satisfied.  Accordingly, such performance targets or
conditions need not be satisfied following the Corporate Transaction in order
for the Participant to remain eligible to vest in such restricted
stock.  However, any requirement specified in such restricted stock award that
such Participant continue to render services for the Company or an Affiliate
following the Corporate Transaction shall remain in effect, and the Participant
shall not vest in such restricted stock unless and until such post-Corporate
Transaction service requirement has been satisfied.
 
SECTION 8.  
Reemployment.

 
In the event of a Participant’s reemployment by the Company during the period of
time in respect of which severance benefits pursuant to Section 4(a), 4(b), 4(c)
or 4(e) have been paid, the Plan Administrator, in its sole and absolute
discretion, may require such Participant to repay to the Company all or a
portion of such severance benefits as a condition of reemployment.
 
SECTION 9.  
Right To Interpret Plan; Amendment and Termination.

 
(a)  Exclusive Discretion.  The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan.  The rules, interpretations, computations and
other actions of the Plan Administrator shall be binding and conclusive on all
persons.
 
(b)  Amendment or Termination.  The Company reserves the right to amend or
terminate this Plan, any Participation Notice issued pursuant to the Plan
(including but not limited to changing the designation of any Participant as a
Tier I Participant or a Tier II Participant), or the benefits provided hereunder
at any time; provided, however, that no such amendment or termination shall
occur following a Corporate Transaction or a Covered Termination as to any
Participant who would be adversely affected by such amendment or termination
unless such Participant consents in writing to such amendment or
termination.  Any action amending or terminating the Plan or any Participation
Notice shall be in writing and executed by a duly authorized officer of the
Company.
 
SECTION 10.  
No Implied Employment Contract.

 
The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company, or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, and with or without advance notice, which right is hereby
reserved.
 
SECTION 11.  
Legal Construction.

 
This Plan is intended to be governed by and shall be construed in accordance
with ERISA and, to the extent not preempted by ERISA, the laws of the State of
California.
 
SECTION 12.  
Claims, Inquiries And Appeals.

 
(a)  Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative).  The Plan Administrator is set forth in
Section 14(d).
 
(b)  Denial of Claims.  In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
 
(i)  the specific reason or reasons for the denial;
 
(ii)  references to the specific Plan provisions upon which the denial is based;
 
(iii)  a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
 
(iv)  an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 12(d) below.
 
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
 
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
 
(c)  Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:
 
iPass Inc.
Attn: Vice President of Human Resources
3800 Bridge Parkway
Redwood Shares, CA 94065
 
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
 
(d)  Decision on Review.  The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period.  This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:
 
(i)  the specific reason or reasons for the denial;
 
(ii)  references to the specific Plan provisions upon which the denial is based;
 
(iii)  a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
 
(iv)  a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.
 
(e)           Rules and Procedures.  The Plan Administrator will establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit
claims.  The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial of benefits
to do so at the applicant’s own expense.
 
(f)           Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 12(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 12(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 12, the
applicant may bring legal action for benefits under the Plan pursuant to Section
502(a) of ERISA.
 
SECTION 13.  
Basis Of Payments To And From Plan.

 
The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.
 
SECTION 14.  
Other Plan Information.

 
(a)  Employer and Plan Identification Numbers.  The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 93-1214598.  The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 503.
 
(b)  Ending Date for Plan’s Fiscal Year.  The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.
 
(c)  Agent for the Service of Legal Process.  The agent for the service of legal
process with respect to the Plan is:
 
iPass Inc.
Attn: General Counsel
3800 Bridge Parkway
Redwood Shares, CA 94065
 
(d)  Plan Sponsor and Administrator.  The “Plan Sponsor” of the Plan is:
 
iPass Inc.
Attn: Vice President of Human Resources
3800 Bridge Parkway
Redwood Shares, CA 94065
 
The “Plan Administrator” of the Plan is as set forth in Section 2(r).  The Plan
Sponsor’s and Plan Administrator’s telephone number is (650) 232-4100.  The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.
 
SECTION 15.  
Statement Of ERISA Rights.

 
Participants in this Plan (which is a welfare benefit plan sponsored by iPass
Inc.) are entitled to certain rights and protections under ERISA.  If you are a
Participant, you are considered a participant in the Plan for the purposes of
this Section 15 and, under ERISA, you are entitled to:
 
(a)  Receive Information About Your Plan and Benefits. 
 
(i)  Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
 
(ii)  Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description.  The Administrator may make a reasonable charge for the
copies; and
 
(iii)  Receive a summary of the Plan’s annual financial report, if
applicable.  The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.
 
(b)  Prudent Actions By Plan Fiduciaries.  In addition to creating rights for
Plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan.  The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Plan participants and beneficiaries.  No one,
including your employer, your union or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA.
 
(c)  Enforce Your Rights. 
 
(i)  If your claim for a Plan benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
 
(ii)  Under ERISA, there are steps you can take to enforce the above
rights.  For instance, if you request a copy of Plan documents or the latest
annual report from the Plan, if applicable, and do not receive them within 30
days, you may file suit in a Federal court.  In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.
 
(iii)  If you have a claim for benefits which is denied or ignored, in whole or
in part, you may file suit in a state or Federal court.
 
(iv)  If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
 
(d)  Assistance With Your Questions.  If you have any questions about the Plan,
you should contact the Plan Administrator.  If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.
 
SECTION 16.  
General Provisions.

 
(a)  Notices.  Any notice, demand or request required or permitted to be given
by either the Company or a Participant pursuant to the terms of this Plan shall
be in writing and shall be deemed given when delivered personally or deposited
in the U.S. mail, First Class with postage prepaid, and addressed to the
parties, in the case of the Company, at the address set forth in Section 14(d)
and, in the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a party may request by notifying the other
in writing.
 
(b)  Transfer and Assignment.  The rights and obligations of a Participant under
this Plan may not be transferred or assigned without the prior written consent
of the Company.  This Plan shall be binding upon any surviving entity resulting
from a Corporate Transaction and upon any other person who is a successor by
merger, acquisition, consolidation or otherwise to the business formerly carried
on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.
 
(c)  Waiver.  Any Party’s failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan.  The rights granted the Parties herein are cumulative
and shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.
 
(d)  Severability.  Should any provision of this Plan be declared or determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
 
(e)  Section Headings.  Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.
 
SECTION 17.  
Execution.

 
To record the adoption of the Plan as set forth herein, iPass Inc. has caused
its duly authorized officer to execute the same as of the Effective Date.
 

  iPass Inc.          
 
By:
              Title:             






--------------------------------------------------------------------------------




ANNEX I


IPASS INC. EXECUTIVE CORPORATE TRANSACTION AND SEVERANCE BENEFIT PLAN
 
PARTICIPATION NOTICE
 


 


To:
 
 
Date:
 

 
iPass Inc. (the “Company”) has adopted the iPass Inc. Executive Corporate
Transaction and Severance Benefit Plan (the “Plan”).  The Company is providing
you with this Participation Notice to inform you that you have been designated
as a Participant in the Plan.  You are designated as a [Tier I Participant]
[Tier II Participant].
 
A copy of the Plan document is attached to this Participation Notice. The terms
and conditions of your participation in the Plan are as set forth in the Plan
and this Participation Notice, which together also constitute a summary plan
description of the Plan.
 
[The Plan supersedes any and all severance or change in control benefits payable
to you as set forth in any agreement, including offer letters, with the Company
entered into prior to the date hereof.]
 
Notwithstanding the terms of the Plan:
 
____________________________________________________________________
 
____________________________________________________________________
 


 
Please return to [____] a copy of this Participation Notice signed by you and
retain a copy of this Participation Notice, along with the Plan document, for
your records.
 

  iPass Inc.          
 
By:
              Its:            






--------------------------------------------------------------------------------




ACKNOWLEDGEMENT
 
The undersigned Participant hereby acknowledges receipt of the foregoing
Participation Notice.  In the event the undersigned holds outstanding stock
options or restricted stock as of the date of this Participation Notice, the
undersigned hereby:*


¨  
accepts all of the benefits of Sections 4(c) and 7 of the Plan regardless of any
potential adverse effects on any outstanding option, restricted stock or other
stock award

¨  
accepts the benefits of Section 4(c) and 7 of the Plan that have no adverse
effect on outstanding options, restricted stock or other stock awards and
rejects the benefits of Section 4(c) and 7 of the Plan as to those outstanding
options, restricted stock and other stock awards that would have potential
adverse effects

¨  
other (please describe): ____________________________________________
__________________________________________________________________
__________________________________________________________________
__________________________________________________________________
__________________________________________________________________



The undersigned acknowledges that the undersigned has been advised to obtain tax
and financial advice regarding the consequences of this election including the
effect, if any, on the status of the stock options or restricted stock for tax
purposes under Sections 409A and 422 of the Internal Revenue Code.
 

     
Print name


*  Please check one box; failure to check a box will be deemed the selection of
the second alternative (i.e., accepting the benefits of Sections 4(c) and 7 of
the Plan that have no adverse effect on outstanding options, restricted stock or
other stock awards and rejecting the benefits of Sections 4(c) and 7 of the Plan
as to those outstanding options, restricted stock and other stock awards that
would have potential adverse effects).
 



--------------------------------------------------------------------------------

      
        For Employees Age 40 or Older      
      
        Individual Termination      
    


Exhibit A
 
RELEASE AGREEMENT
 
I understand and agree completely to the terms set forth in the iPass
Inc.  Executive Corporate Transaction and Severance Benefit Plan (the “Plan”).
 
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.
 
I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.
 
Except as otherwise set forth in this Release, I hereby generally and completely
release iPass Inc. and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Agreement
(collectively, the “Released Claims”).  The Released Claims include, but are not
limited to:  (1) all claims arising out of or in any way related to my
employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and
the California Fair Employment and Housing Act (as amended).  Notwithstanding
the foregoing, the following are not included in the Released Claims (the
“Excluded Claims”): (1) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or under
applicable law;  or (2) any rights which are not waivable as a matter of
law.  In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).
 
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.
 
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.
 
Employee
 
 
Name:
 
 
Date:
 

 
 

--------------------------------------------------------------------------------

      
        For Employees Age 40 or Older      
      
        Group Termination      
    

Exhibit B
 
RELEASE AGREEMENT
 
I understand and agree completely to the terms set forth in the iPass Inc.
Executive Corporate Transaction and Severance Benefit Plan (the “Plan”).
 
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.
 
I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.
 
Except as otherwise set forth in this Release, I hereby generally and completely
release iPass Inc. and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Agreement
(collectively, the “Released Claims”).  The Released Claims include, but are not
limited to:  (1) all claims arising out of or in any way related to my
employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and
the California Fair Employment and Housing Act (as amended).  Notwithstanding
the foregoing, the following are not included in the Released Claims (the
“Excluded Claims”): (1) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or under
applicable law;  or (2) any rights which are not waivable as a matter of
law.  In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).
 
I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.
 
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.
 
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me, and I must not revoke it thereafter.
 
Employee
 
 
Name:
 
 
Date:
 


--------------------------------------------------------------------------------

      
        For Employees Under Age 40      
      
        Individual and Group Termination      
    

Exhibit C
 
RELEASE AGREEMENT
 
I understand and agree completely to the terms set forth in the iPass Inc.
Executive Corporate Transaction and Severance Benefit Plan (the “Plan”).
 
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.
 
I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.
 
Except as otherwise set forth in this Release, I hereby generally and completely
release iPass Inc. and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Agreement
(collectively, the “Released Claims”).  The Released Claims include, but are not
limited to:  (1) all claims arising out of or in any way related to my
employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law;  or (2) any rights which are not waivable as a matter of law.  In addition,
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.
 
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.
 
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.
 
Employee
 
 
Name:
 
 
Date:
 



 